Citation Nr: 0104188	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired foot 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Helinski, Counsel





INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's pre-existing foot disorders, described as 
hammer toes and pes planus, is not shown to have chronically 
worsened or increased in severity beyond the natural progress 
of the disorders during service.

2.  The service medical records contain no evidence that the 
veteran sustained cold damage or frostbite to his feet during 
service.

3.  The veteran's current bilateral foot disorders are not 
shown to be causally or etiologically related any incident of 
the veteran's active service.  


CONCLUSION OF LAW

An acquired foot disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any relevant treatment records which have not 
been obtained.  In addition, the RO afforded the veteran VA 
examinations.  Therefore, the Board concludes that the VA has 
met its statutory duty to assist.

This appeal arises out of the veteran's claim that he 
currently has an acquired foot disorder due to his active 
service.  Specifically, the veteran maintains that although 
he had foot disorders upon entry into service, including 
hammer toes and pes planus, he contends that his foot 
disorder worsened during service from climbing mountains and 
hills, and also from cold exposure, or frostbite.  Thus, the 
veteran contends that he should be awarded service 
connection.

A brief review of the history of this appeal reveals that 
this claim was previously denied by the BVA in a May 1992 
decision.  The veteran subsequently sought to reopen his 
claim, and in a March 1997 BVA decision, the Board reopened 
his claim based on new and material evidence.  The Board also 
remanded the claim for additional development, including a VA 
examination.  The case has now been returned to the Board for 
appellate review.  The Board has reviewed the file, and is 
satisfied that the development requested in the March 1997 
remand has been completed, and the Board will proceed with 
disposition.

According to the law, service connection will be granted if 
it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 C.F.R. 
§ 3.306(a).

A review of the veteran's service medical records reveals 
that his service induction examination report, dated in 
October 1952, contains a statement that the veteran had 
bilateral hammertoes, and pes planus.  During military 
service, in August 1953, the veteran was seen with calluses 
on his feet.  He was treated with a hot soak, and moleskin 
dressing.  In October 1953, the veteran was again seen with 
foot calluses and was treated with hot soaks, and had the 
calluses trimmed.  The veteran was also noted to have pain in 
the right foot, with a small deformity.  The veteran's 
service separation examination report, dated in February 
1955, is negative for any evidence of a foot disorder.

Following service separation, there is no evidence of record 
of any complaints of treatment of a foot disorder until 
approximately January 1990, at which time the veteran 
underwent a VA examination and was noted to have peripheral 
vascular changes of the feet, bilaterally, as well as 
sensitivity over the plantar aspects of the feet.  

A statement from Doy L. Freeland, M.D., dated in February 
1991, indicates that the veteran had deformities of both feet 
consisting of bunions and severe hammer toes.  There were no 
clinical records attached with that statement.  In an April 
1995 statement from Dr. Freeland, he indicated that the 
veteran "acquired frostbite in Korea which attributed to his 
foot condition."  That statement was also unaccompanied by 
any clinical records.

In light of the April 1995 private medical statement cited 
above, in March 1997 the BVA reopened the veteran's claim for 
service connection, and remanded the matter to obtain 
additional clinical records from Dr. Freeland, and to afford 
the veteran a VA examination.  

In response to a request from the RO for additional clinical 
records, Dr. Freeland submitted a medical statement dated in 
September 1997.  He indicated that the veteran "does have 
and has had many of the diseases for years as relates to the 
VA letter about frostbites."  Dr. Freeland opined that the 
veteran "suffers with severe foot infections of fungus, poor 
circulation of lower extremities with gangrene of his toes, 
diabetes mellitus, . . . severe arthritis . . . pain of his 
lower extremities."  Finally, Dr. Freeland stated "I am not 
an expert on frostbite but [the veteran] certainly is a 
physical wreck and was at Frozen Chosin."

In light of Dr. Freeland's statement, the RO researched the 
dates of Chosin Reservoir campaign and found that the Chosin 
Reservoir campaign occurred between October and December 
1950, which was several years prior to the veteran's entry 
into military service, in February 1953.

In November 1997, the veteran underwent a VA examination and 
was diagnosed with peripheral vascular disease of bilateral 
feet/legs, a history of frostbite, and non-insulin dependent 
diabetes mellitus.  The veteran complained of 
aching/throbbing pain in both feet, the right greater than 
the left, which he reported began after service in Korea.  
The veteran reported that he had been diagnosed with 
frostbite.  He stated that the pain had progressed with time.  
Presently, the veteran has circulatory problems with the 
lower extremities.  He underwent a bypass in the right leg, 
but no other treatment.  He was using a cane, and normal 
footwear.  The veteran had hammertoes, mild bilateral pes 
cavoid feet, and bunion deformities.  The examiner opined 
that:  "Comments and opinions of residual frostbite injury 
reportedly experienced in service would be entirely 
speculative on my part.  The complaints of pain and noted 
vascular changes could occur with frostbite.  
Tests would not be definitive."

In August 1998, the RO received a buddy statement from a 
person who apparently was in the military with the veteran.  
This person stated that the veteran had some bad frostbite on 
his feet and toes "during watch on our out post."  

A recent private medical record from Vascular & Hand Surgery, 
dated in June 1999, indicates that the veteran had peripheral 
vascular disease.  The examiner stated that he had first 
treated the veteran in 1997, for an ischemic ulceration of 
the right second toe, secondary to peripheral vascular 
disease.  He subsequently developed an ulceration on the 
medial aspect of his left second toe, and there was evidence 
of vascular disease in the left lower extremity.  The veteran 
underwent a bypass graft in his right lower extremity, which 
was successful, and his left foot ulceration had healed.  The 
examiner did not comment as to whether the veteran's 
peripheral vascular disease was related to an incident of his 
military service.  

The Board has reviewed the evidence of record, as summarized 
above.  However, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for an acquired foot disorder, either based on 
aggravation of a pre-existing foot disorder, or based on 
residuals of frostbite.

In regard to the veteran's claim that his pre-existing foot 
disorder was aggravated during service by activities 
including walking over mountains and hills, the Board finds 
no medical opinion of record to support this claim.  The 
Board acknowledges that the veteran was treated during 
service for calluses on his feet, but service medical records 
reflect no treatment for hammertoes or pes planus.  Such 
treatment would be expected if there had been an increase in 
the severity of the preexisting disorders.  Further, the 
veteran's service separation examination report is negative 
for any evidence of a foot disorder.  Moreover, following 
service separation in 1955, the record is negative for any 
treatment or complaints of a foot disorder until 
approximately 1990.  While the veteran may currently have a 
foot disorder, there is no medical opinion of record that 
relates any current foot disorder to an in-service worsening, 
or aggravation of his pre-existing hammertoes or pes planus.  
Therefore, the Board finds no basis to award the veteran 
service connection for an acquired foot disorder based on in-
service aggravation of a pre-existing foot disorder.

As to the veteran's contentions that he suffered frostbite on 
his feet during service, and should be granted service 
connection for an acquired foot disorder based on residuals 
of frostbite, the Board finds that the preponderance of the 
evidence is against that claim.  The veteran's service 
medical records are negative for any indication that the 
veteran sustained frostbite in service.  Following service 
separation, aside from the veteran's statements and a buddy 
statement, the only evidence that he sustained frostbite in 
service is found in the April 1995 private medical statement 
from Dr. Freeland, in which he states that the veteran 
"acquired frostbite in Korea which attributed to his foot 
condition."  Dr. Freeland has presented no clinical records 
supporting his statement, nor is there any evidence that he 
based this statement on a review of the veteran's records.  
Rather, that statement appears based solely on the veteran's 
report of his own history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

In the March 1997 BVA remand, the Board requested that the RO 
obtain clinical records from Dr. Freeland regarding his 
reported treatment for the veteran's feet.  Dr. Freeland did 
not provide any clinical records, although he did submit an 
additional statement, dated in September 1997.  That 
statement, summarized above, indicates that the veteran has 
several disorders, including foot infections and poor 
circulation of the lower extremities.  Dr. Freeland also 
indicated that the veteran was at Frozen Chosin.  However, 
the RO confirmed that the Chosin Reservoir campaign occurred 
prior to the veteran's entry into service.  Therefore, the 
facts and evidence do not support that statement.  Moreover, 
in the November 1997 VA examination, the examiner indicated 
that it would be "entirely speculative" to comment on 
whether the veteran had frostbite in service, and that tests 
would not be definitive.

The Board notes that in the veteran's initial claim for 
service connection, received in October 1990, he indicated 
that he was seen in service for complaints regarding his feet 
in October 1953.  He maintained that he was told he had a 
foot deformity, but that nothing was done about it.  The 
Board has reviewed that record, as summarized earlier in this 
decision, and acknowledges that the veteran received 
treatment for calluses in service, and was noted to have a 
small unspecified deformity on his right foot.  In the 
veteran's notice of disagreement, received in August 1991, he 
contends that the severe cold weather caused damage to his 
feet.  In separate statements of record, the veteran appears 
to indicate that he had other treatment in service for his 
feet.  The Board notes that in light of the possibility of 
additional service records, in February 1994 the RO requested 
additional records from the Surgeon General's Office (SGO).  
Although a negative response was received in March 1994, 
records from the SGO were associated with the veteran's 
claims file in October 1995.  However, those records do not 
provide information helpful to this claim.  

It is the Board's responsibility to assess the credibility 
and weight given to the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board is more persuaded by 
the VA medical opinion that it would be "speculative" at 
this point to relate any current foot disorder to an incident 
of the veteran's active military service, such as frostbite.  

The record is clear that the veteran had hammertoes and pes 
planus upon entry into service.  Moreover, the record is 
clear that the veteran was treated for calluses in service, 
and was noted to have a small deformity on his right foot.  
However, following service the record is silent for nearly 35 
years for any complaints or treatment of a foot disorder.  
There is no evidence of record that the veteran's pre-
existing foot disorders were aggravated during service beyond 
the natural progress of the disorder.  Additionally, aside 
from the veteran's own contentions, and the buddy statement, 
the only medical evidence suggesting that the veteran had 
frostbite in service is unsupported by any clinical findings.  
Dr. Freeland makes vague references to frostbite, but lists a 
variety of disorders, which appear to differ with each 
statement.  The Board notes that the earliest statement of 
record from Dr. Freeland, dated in November 1989, indicates 
that he was treating the veteran for cirrhosis of the liver, 
but is silent as to any other conditions.  

In conclusion, as set forth above, the Board is not persuaded 
by Dr. Freeland's unsupported statements that the veteran's 
current acquired foot disorder, variously diagnosed, is 
related to any possible cold exposure during service.  In 
short, the Board finds that the preponderance of the evidence 
is against a claim for service connection for an acquired 
foot disorder.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.


ORDER

Service connection for an acquired foot disorder is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

